GUIDRY, Judge,
concurring.
I cannot agree with the trial court’s conclusion that the sale of a usufruct has no value which would necessitate collation. Quite to the contrary, although a surviving spouse’s usufruct may be of unknown duration, subject to termination on death or re-marriage, it has some value and a transfer thereof, without consideration, is, in my view, subject to collation. In the instant case, however, considering the valuation of the Vermilion Parish property in the year 1967, as ascribed by Mr. Gremillion, who I likewise consider to be the most credible of the experts, the price paid by defendant clearly exceeded one-fourth of the real value of the land together with the usufruct and was not a “very low price”. Under such circumstances, defendant, as a result of such sale, received no advantage over his co-heirs which requires collation. For these reasons, I respectfully concur.